Exhibit 10.31

March 1, 2004

Eula Adams
18 Red Tail Drive
Highlands Ranch, CO 80126

Dear Eula:

I am pleased to extend an offer of employment to you on behalf of Storage
Technology Corporation (“StorageTek”) in the position of Vice President, Global
Services, reporting to Pat Martin, President and CEO, StorageTek. As a salaried
employee, you will be paid on a bi-weekly basis equating to $390,000 annually.
Other benefits being offered with this position are outlined below. We recommend
that your start date with StorageTek be on or before March 15, 2004.

You will be eligible to participate in the StorageTek Management by Objectives
(MBO) Bonus Plan. Incentive payout is based on achievement of corporate,
business unit and individual goals. The target payout for this position will be
60% of your base salary. Payout for this Plan can range from 75% (threshold) to
175% (stretch) of your bonus target opportunity. To receive compensation under
this Plan, you must meet the eligibility requirements stated in the Plan
document that will be provided to you.

We will recommend that you receive an option to purchase 80,000 shares of
StorageTek common stock, subject to the approval of the Board of Directors. The
exercise price per share will be the fair market value at the time of the grant.
This grant will be approved to coincide with your start date at StorageTek. The
option will be granted pursuant to the terms and conditions of the Company’s
1995 Equity Participation Plan. These stock options will vest in increments of
25% on the first through the fourth anniversaries of the grant.

Subject to the approval of the Board of Directors, you will receive 13,333
shares of StorageTek restricted common stock at par value, $0.10 per share.
These shares will vest in equal annual installments over a four-year period
after the grant date which will coincide with your option grant date, and are
subject to the terms and conditions of StorageTek’s 1995 Amended and Restated
Equity Participation Plan.

You will be automatically included in the StorageTek Long-Term Incentive Program
(“LTI”) for future grant consideration.

General Employee Benefits

As a member of our team, you will be eligible to participate in a variety of
employee benefits in accordance with the terms of the respective benefit plans.


- 1 -

--------------------------------------------------------------------------------

StorageTek benefits currently include, but are not limited to, medical, dental,
vision, life insurance, short and long-term disability coverage, 401(k),
employee stock purchase plan and Paid Time Off. These benefits are described in
the Benefits Review document included with your offer letter. The Benefits
Review states that vacation will be accrued at 3.08 hours per pay period. Since
you are an executive, your vacation program allows vacation as business
conditions dictate. There is no defined limit, and therefore, no vacation
accrual. Please keep in mind that StorageTek may modify or cancel any employee
benefits during your employment. Certain benefits require vesting. Vesting
schedules are contained in the benefit plan documents. In addition to the above
general employee benefits, you will be eligible for the following executive
benefits:

Deferred Compensation – Under this program you may contribute up to 50% of your
base salary and up to 100% (with limitations due to tax and other obligations)
of your marketing or management bonuses into a non-qualified tax deferred plan.
In addition, you may also contribute excess 401(k) contributions to the plan.

Executive Life – StorageTek will provide you with life insurance that is
equivalent to two times your base pay. Your initial coverage will be through
group term insurance. After you start, you will receive enrollment materials for
an executive life insurance plan allowing you to enroll in an individual life
policy (for coverage above $50,000) that you will own and that allows a cash
surrender value.

Executive Severance Agreement – You will be provided an Executive Severance
Agreement that entitles you to receive, in the event of an involuntary
termination of employment (as defined in the Agreement), a severance payment
equal to one times your Base Salary and one times your Target Bonus as in effect
for the year in which you are terminated. This agreement of payment is dependant
upon your signing a release agreement and a non-compete for the timeframe of
your severance.

Executive Agreement (Change of Control) – StorageTek recognizes that
establishing and maintaining a strong management team is essential to protecting
and enhancing the interests of the Company and its shareholders. In order to
ensure management stability and the continuity of key management personnel, you
will also be offered the attached Executive Agreement (Change of Control) at the
commencement of your employment with StorageTek. This agreement provides
financial protection in the event you would be terminated within 24 months of a
change of control.

Conditions of offer

This offer of employment is conditional upon your completion of the following:

• Undergoing and successfully completing StorageTek’s pre-employment screening
including a background check, a pre-employment drug test and other testing as
may be required for your specific position;


• Verification of your eligibility to work in the United States;


- 2 -

--------------------------------------------------------------------------------


• Execution of StorageTek’s Proprietary Rights Agreement and Pre-Employment
Commitments form; and


• Reading, understanding and agreeing to comply with and be bound by
StorageTek’s Business Conduct Guidelines.


Here at StorageTek, we are passionate about our work. Our culture is energizing,
innovative and challenging. We realize that talented people like you help make
us more successful in our rapidly expanding world markets. StorageTek is an
Equal Opportunity employer that embraces and encourages diversity. Our goal is
to hire the right person into the right job at the right time – so that together
we can put the power of information into our customers’ hands. We hope you will
help us meet this challenge and become part of the StorageTek team.

Please sign and return this Conditional Offer Letter and Attachment to
Conditional Offer Letter by March 8 to indicate your acceptance of the terms of
this offer. These documents must be signed and returned to our office by the
date indicated or the offer may be withdrawn. The Attachment to Conditional
Offer Letter will govern many of the specific legal conditions of our
employer-employee relationship. Please review it carefully before signing.

We look forward to having you join our team. If you have any questions regarding
this offer, please call me directly at (303) 673-3460. Or, you may call Pat
Martin at (303) 661-2500.

Sincerely,

Roger Gaston
Corporate Vice President
Human Resources



- 3 -

--------------------------------------------------------------------------------

I accept the offer of employment described above, which is conditional upon my
agreement to all of the terms outlined in the Attachment to Conditional Offer
Letter. I have read and understand this Conditional Offer Letter and the
Attachment, including but not limited to the provisions concerning StorageTek
Business Conduct Guidelines and Corporate Policies and Practices, Pre-Employment
Commitments, Intellectual Property, Confidential Information and
Non-Recruitment, and Employment-At-Will. My signature below indicates that I
agree to the terms of both the Conditional Offer Letter and the Attachment to
Conditional Offer Letter.


——————————————
Eula Adams
 
——————————————
Date



To facilitate enrollment into our personnel system, please provide the
following:



——————————————
Social Security Number

 
——————————————
Date of Birth




o      I have never been employed by StorageTek.

o      I have been employed by StorageTek. My employee number is:
__________________


Assuming that I have received notification that I have successfully passed all
components of StorageTek’s pre-employment screening process before such date*, I
would like to start work on the following date:

_________________
Start Date

*please note: We typically receive the background check in five to seven
business days from when you fax it in. We typically receive the drug test
results in three to four business days from when you take the test.



- 4 -

--------------------------------------------------------------------------------

STORAGE TECHNOLOGY CORPORATION (“STORAGETEK”)
ATTACHMENT TO CONDITIONAL OFFER LETTER
For Eula Adams
March 1, 2004


PRE-EMPLOYMENT SCREENING

StorageTek’s offer of employment is conditional upon satisfactory resolution of
a background check and pre-employment drug test as well as other testing as may
be required for your specific position. The determination as to whether each of
these conditions has been satisfactorily met is at the sole discretion of
StorageTek. The background check may include, but is not limited to,
verification of social security number, work experience, training, licenses,
certificates, educational experience, and examination of your driving record and
criminal history. StorageTek will notify you when all components of your
pre-employment screening process have been satisfactorily met. You are not
eligible to commence employment with StorageTek until after you have received
such notification.


VERIFICATION OF EMPLOYMENT ELIGIBILITY

Within three days of your hire date, you will be asked to complete a Form I-9
(Employment Eligibility Verification) and present appropriate documents, as
required by the federal government, to establish your identity and eligibility
to work in the United States. StorageTek can make no promises or guarantees
about your ability to secure employment authorization.


STORAGETEK BUSINESS CONDUCT GUIDELINES AND CORPORATE POLICIES AND PRACTICES

StorageTek’s Business Conduct Guidelines provide a consistent standard to which
employees must adhere in conducting StorageTek’s business activities worldwide.
The Business Conduct Guidelines embody StorageTek’s core values and commitment
to operating according to the highest ethical standards. As a condition of your
employment you agree to comply with StorageTek’s Business Conduct Guidelines and
Corporate Policies and Practices as may be issued or modified from time to time.


PRE-EMPLOYMENT COMMITMENTS

StorageTek’s offer of employment is conditional upon your signing a
Pre-Employment Commitments form on which you identify any obligations or
commitments to your previous employer, or any other obligations, commitments,
conflicts, rights or interests that you might have prior to your employment with
StorageTek.


INTELLECTUAL PROPERTY, CONFIDENTIAL INFORMATION AND NON-RECRUITMENT

StorageTek’s offer of employment is conditional upon your signing a Proprietary
Rights Agreement which sets forth StorageTek’s terms regarding intellectual
property, confidential information and non-recruitment of StorageTek employees,
both during and after terminating your employment with StorageTek. The
Proprietary Rights Agreement is a legal document that should be carefully read
and understood before signing. Please be aware that your legal obligations with
respect to the Proprietary Rights Agreement continue at all times and remain in
effect after you leave the employ of StorageTek.

- 5 -

--------------------------------------------------------------------------------

STORAGE TECHNOLOGY CORPORATION (“STORAGETEK”)
ATTACHMENT TO CONDITIONAL OFFER LETTER - PAGE 2
For Eula Adams
March 1, 2004


EMPLOYMENT- AT- WILL

Nothing in the Conditional Offer Letter or this Attachment promises or implies
employment for any particular duration. Just as you may terminate your
employment with StorageTek at any time, with or without cause, StorageTek may
terminate your employment at any time, with or without cause. This at-will
employment relationship may not be modified except by written agreement properly
signed by you and an authorized officer of StorageTek. Nothing contained in the
Conditional Offer Letter, this Attachment, or other communications creates or
implies any promise of specific treatment upon which you can rely.


By signing below, I affirm my understanding of and agree to the terms of this
Attachment to Conditional Offer Letter:


——————————————
Eula Adams
 
——————————————
Date





- 6 -

--------------------------------------------------------------------------------